Citation Nr: 0006874	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-36 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis, claimed 
as secondary to service-connected disorders of the left 
thigh, left foot, and left arm.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left thigh, Muscle Group XIII, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left foot, Muscle Group X, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
arthritis, claimed as secondary to service-connected 
disorders of the left thigh, left foot, and left arm; granted 
an increased evaluation of 30 percent for residuals of a 
shell fragment wound to the left thigh, Muscle Group XIII; 
granted an increased evaluation of 20 percent for residuals 
of a shell fragment wound to the left foot, Muscle Group X; 
and denied a rating in excess of 10 percent for PTSD.  In an 
August 1996 rating decision, the RO granted an increased 
evaluation of 30 percent for PTSD.  The veteran properly 
appealed all four issues to the Board.  

In April 1998, the Board remanded the case to the RO for 
further development.  Most of the requested development was 
accomplished; however, the issue of entitlement to service 
connection for arthritis, claimed as secondary to service-
connected disorders of the left thigh, left foot, and left 
arm, must be returned to the RO for further action.  

In the April 1998 Remand the Board noted that, in May 1997, 
the veteran had submitted a claim seeking entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU); and, in 
September 1997, he had submitted a claim seeking entitlement 
to non-service-connected disability pension benefits, 
including special monthly compensation based on the need for 
regular aid and attendance.  We further noted that neither of 
those claims had been developed for appellate review, and 
referred them to the RO for appropriate action.  

Upon close review of the claims file, it appears that the RO 
denied the veteran's TDIU claim in a June 1997 rating 
decision.  It also appears that the veteran did not file a 
Notice of Disagreement related to that decision.  
Nevertheless, in a December 1999 statement, the veteran again 
raised the issue of TDIU.  Therefore, that issue is again 
directed to the RO's attention for appropriate development.  


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound to the 
left thigh, Muscle Group XIII, result in moderately severe 
disability to that muscle group; severe disability has not 
been demonstrated.  

2.  The evidence is in approximate balance as to whether the 
residuals of a shell fragment wound to the left foot, Muscle 
Group X, should be considered to be comparable to disability 
that would be associated with a severe foot injury.  

3.  The veteran's PTSD is manifested by definite impairment 
in his ability to establish and maintain effective or 
favorable relationships with people or occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks; it is not shown that his PTSD results in considerable 
impairment in his ability to obtain or retain employment, or 
in occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
shell fragment wound to the left thigh, Muscle Group XIII, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.73, Diagnostic Code 5313 (1999).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for a 30 percent rating for a left foot disability 
(formerly designated as residuals of a shell fragment wound 
of the left foot, Muscle Group X) have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.71a, 
Diagnostic Code 5284 (1999).

3.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.16, 4.18, 4.132, 
Diagnostic Code 9411 (1996), 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Pertinent service medical records indicate that the veteran 
sustained a shell fragment wound to the left thigh while in 
combat with enemy forces on June 6, 1944.  In later action in 
April 1945, he sustained penetrating shell fragment wounds to 
the medial surface of the lower third of the right leg, the 
posterior surface of the middle third of the left arm, and 
the dorsum of the left mid-foot.  The left third metatarsal 
was fractured.  The wounds were debrided and the foreign 
bodies were removed.  The left foot was placed in a cast.  X-
rays in November 1945 showed that the bone was healing.  

At a VA orthopedic examination in September 1946, it was 
noted that there was a scar on the dorsum of the left foot, 
extending from the proximal third of the second metatarsal 
obliquely downward to the distal third of the fourth 
metatarsal.  The scar was well-healed, nonadherent, and 
nontender.  No swelling or limitation of motion was present.  
Examination of the left thigh revealed a one-inch scar over 
the lateral aspect of the middle third, which was well-healed 
and nonadherent.  Another two-inch scar was seen over the 
medial aspect of the middle third, which was also well-healed 
and nonadherent.  X-rays showed an incomplete, well-healed 
fracture of the first cuneiform of the left foot, with a 
large metallic body present at the fracture site.  

At a VA examination of the muscles in November 1994, the 
veteran related that he had sustained several shell fragment 
wounds in service during World War II, and that shrapnel had 
lodged in the left dorsal area of his left foot.  It remained 
there, and was painful.  He also complained of bilateral leg 
cramps.  He had difficulty walking because of the left foot 
disability, and used crutches at times to maintain his 
balance.  Clinical evaluation revealed that muscle strength 
of the left thigh, knee, and foot was 4/5.  His gait was 
abnormal, with slight stiffness in the left lower extremity, 
and the left hip showed limited inversion and eversion.  
There was mild tissue loss compared to the right extremity 
where the entrance wound existed, with depression into the 
muscle group on the left thigh.  The scars were well-healed, 
and there were no adhesions.  There was no tendon damage.  
The assessment was status post injury to the left thigh and 
left foot, with evidence of tissue damage at the entrance and 
exit wounds, chronic pain, mild atrophy, and loss of strength 
of the left lower extremity.  

At a VA psychiatric examination in November 1994, the 
veteran's wife related that the veteran had begun having 
memory problems 10 to 15 years previously, and his 
difficulties had recently worsened.  He was able to shave and 
feed himself, but he easily got lost and became upset when he 
was in strange places.  He had begun being followed by VA 
three to four years ago.  He was prescribed Haldol, which 
greatly relieved some of the rage reactions he experienced at 
night.  The veteran related that he often had dreams about 
the war and became very depressed.  He also experienced a 
great deal of pain in his legs and arms.  Clinical evaluation 
revealed that there was considerable psychomotor retardation.  
He had difficulty recalling the year, his age, his birthday, 
and his present location.  He also had considerable 
difficulty recalling past dates and events.  His affect was 
flat, and his mood demonstrated evidence of depression.  His 
thinking was slightly concrete, but there were no loosening 
of associations, blocking, or rambling.  He admitted auditory 
and visual hallucinations, and he was extremely paranoid with 
delusions of persecution.  The diagnoses were PTSD, by 
history; Alzheimer's type dementia; and dysthymia disorder.  

VA outpatient treatment records, dated from July 1995 to May 
1999, indicate that the veteran was seen for various physical 
and mental complaints, including PTSD and pain related to his 
left thigh and foot disabilities.  Dementia was not noted.  

At a personal hearing before a hearing officer at the RO in 
July 1996, the veteran testified that he had constant pain in 
his left thigh and foot.  He was unable to stand unassisted 
on just his left leg, and he believed he had significant 
muscle loss.  He took medication on a regular basis for his 
PTSD.  He said was unable to continue many activities, 
including fishing, and household chores.  His wife testified 
that the veteran continued to have nightmares and flashbacks, 
and that he avoided crowds in public places.  

At a VA joints examination in July 1998, the veteran related 
that he was ambulating with a cane and was able to walk less 
than a block.  He described constant pain in the left mid-
foot medially and dorsally, as well as weakness and increased 
pain with activity.  He treated the problem with new foot 
wear, and had not had any further surgical intervention.  
Clinical evaluation revealed that there were well-healed 
wounds over the anterior medial and anterior lateral sides of 
the left leg.  There was no evidence of erythema, induration, 
drainage, or tenderness.  The left foot lacked toenails over 
the first two toes.  The feet were plantigrade and pulses 
were palpable.  There was loss of motion, bilaterally, with 
no active dorsiflexion; plantar flexion to 35 degrees; 
inversion to 5 degrees; and eversion to 5 degrees.  The heels 
were in valgus.  There were no intractable plantar keratoses, 
but there were scars over the left third metatarsal in the 
left second toe and the plantar aspect of the left foot.  The 
Achilles was significantly tight on the left, and strength 
was approximately 4/5 in the quadriceps and tibialis 
anterior.  Sensation was diffusely diminished.  It was noted 
that previous X-rays showed metallic foreign bodies in the 
medial cuneiform.  X-rays of the left thigh showed some 
diffuse osteopenia.  The impression was status post open 
fracture of the left foot with residual pain, dysfunction, 
and diminished strength, particularly at the extensor 
hallucis longus, as a result of injury in service.

The examiner noted that the foreign bodies in the medial 
cuneiform were very close to where the extensor hallucis 
longus would function.  Neurologically, there was some 
diminished sensation, but the examiner opined that this was 
not equated with the service-connected injury.  The bones of 
the foot were damaged; however, the foot was plantigrade and 
did not show any areas of focal wear.  The quadriceps 
dysfunction and weakness was thought most likely related to 
the injury in service.  

At a VA psychiatric examination in July 1998, the veteran 
related some of his experiences in World War II.  On D-Day, 
he had sustained wounds to his left thigh.  He was 
hospitalized and returned to duty.  While in Germany, he was 
cut off from his unit and pinned down by a German unit. He 
subsequently sustained shell fragment wounds to the left 
foot, right leg, and left arm.  After the war, he had several 
jobs, but was never able to keep them because of his nerves.  
He was very paranoid and could not stand being around people.  
He said he had last worked approximately three to four years 
prior.  The veteran's wife reported that, since his return 
from the war, the veteran had continued to have nightmares 
and dreams of his experiences.  He often believed there were 
enemies in their backyard.  He was unable to participate in 
any significant activities; he experienced significant 
periods of irritability, difficulty concentrating, and 
hypervigilance with an exaggerated startle response.  The 
examiner noted that the veteran had begun to receive 
psychiatric treatment at VA five years ago, and was diagnosed 
with PTSD and dementia.  He was treated with Haldol and 
Ativan, which he continued to take.  His wife indicated that 
she had to assist him with most activities.  

Clinical evaluation revealed that the veteran was neat, 
clean, and appropriately dressed.  He had poor eye contact 
and demonstrated significant psychomotor retardation.  His 
speech was nonspontaneous and brief.  His mood was dysphoric 
and his affect was flat.  His thought processes seemed to be 
logical and goal directed; thought content was without any 
auditory or visual hallucinations.  He admitted having 
nightmares.  He was alert and oriented to person and place 
only.  His immediate memory was 0/3 and his thinking was very 
concrete.  He could not do any mathematical calculations or 
serial 7's, and he could not spell backwards.  Insight and 
judgment were limited.  The diagnoses were Alzheimer's type 
dementia and PTSD.  His GAF was reported to be 35.  The 
examiner concluded that, while the veteran did have symptoms 
related to PTSD, his current symptomatology was dominated by 
dementia, which was evident from the significant cognitive 
impairments noted.  

The veteran submitted a VA outpatient treatment record, dated 
in May 1999, directly to the Board.  In his October 1999 
Written Brief Presentation, the veteran's representative 
waived RO review of this evidence in accordance with 
38 C.F.R. § 20.1304.  The record indicates that the veteran 
was seen for complaints that his "PTSD was real bad."  He 
said he cannot be in crowds and is unable to hold a job.  His 
wife related that he struggled with employment and social 
impairments.  The assessment was multiple health problems, 
including PTSD.  

II.  Analysis

Initially, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Court of Appeals for Veterans 
Claims has held that, when a veteran asserts that a service-
connected disability has increased in severity, the claim for 
an increased rating is generally well grounded.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Furthermore, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Cf. Powell v. West, 13 Vet.App. 31 
(1999) (holding that earlier findings may be used if the most 
recent examination is inadequate).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (1999).  Therefore, under the 
reasonable doubt doctrine, where we find an approximate 
balance of positive and negative evidence on the merits of 
the claim, the benefit of the doubt shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The Court of Appeals for Veterans Claims has also held that, 
where a pertinent law or regulation changes after a claim has 
been filed or reopened but before the administrative and/or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Fischer v. West, 11 Vet.App. 121, 123 (1998), quoting Karnas 
v. Derwinski, 1 Vet.App. 308, 312-313 (1991).  See also Baker 
v. West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (per curiam order).  

During the pendency of the veteran's claims, VA issued new 
regulations for evaluating disability due to muscle injuries, 
effective July 3, 1997.  62 Fed. Reg. 30,235-30,240 (1997).  
Likewise, the rating criteria for psychiatric disorders were 
amended, effective on November 7, 1996.  61 Fed. Reg. 52,700 
(1996).  The RO has, and the Board will, consider the 
criteria most favorable to the veteran in rating his claims.  

A.  Residuals of Shell Fragment Wounds

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (1999).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability;
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).  

The conception of disability of a muscle or muscle group is 
based on the ability of the muscle to perform its full work 
and not solely on its ability to move a joint.  A muscle 
which can barely move its bony lever but which has no 
substantial excess of power or endurance to enable it to 
perform work by that movement is in effect a useless muscle 
for occupational efficiency.  Tests for ability to move 
adjacent joints are useless for estimation of the disability 
in cases of muscle injuries unless all the movements are 
required to be made against varying resistance (for example, 
with gravity, against gravity, against moderate resistance, 
against strong resistance) and compared with the sound side.  
Comparative tests of endurance and of coordination are also 
needed.  Muscle injuries alone do not necessarily limit the 
movements of adjacent joints and these movements may be 
freely carried out by very weak muscles, or even by gravity 
alone without muscular participation as in extension of the 
elbow and in dropping the arm to the side.  38 C.F.R. § 4.51 
(1997).  

The factors used for consideration in the rating of muscle 
injuries, particularly as they relate to residuals of gunshot 
and shell fragment wounds, are set forth in 38 C.F.R. § 4.56, 
which was amended in 1997.

Under the old version, 38 C.F.R. § 4.56 provided that 
moderate disability of a muscle would be characterized by a 
through and through or deep penetrating wound of relatively 
short track, by a single bullet or a small shell or shrapnel 
fragment.  There would be an absence of the explosive effect 
of a high velocity missile, and of residuals of debridement 
or of prolonged infection.  The service medical records would 
show a record of hospitalization in service for treatment of 
the wound.  In addition, there would be records following 
service of consistent complaints of one or more of the 
cardinal symptoms of muscle wounds, particularly fatigue and 
fatigue-pain after moderate use, affecting the particular 
functions controlled by the injured muscles.  Objectively, 
the medical evidence would show a moderate injury to a muscle 
group manifested by an entrance and (if present) exit scar, 
linear or relatively small and so situated as to indicate a 
relatively short track of the missile through tissue; signs 
of moderate loss of deep fasciae or muscle substance or 
impairment of muscle tonus, and definite weakness on 
comparative tests.  38 C.F.R. § 4.56(b) (1997).

Also under the old version of 38 C.F.R. § 4.56, moderately 
severe disability of a muscle would be characterized by a 
through and through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by an entrance and 
(if present) exit scar relatively large and so situated as to 
indicate a track of the missile through important muscle 
groups.  Further, there would be indications, on palpation, 
of moderate loss of deep muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance of muscle groups 
involved would give positive evidence of marked or moderately 
severe loss.  38 C.F.R. § 4.56(c) (1997).  

In addition, the old version of 38 C.F.R. § 4.56 provided 
that severe disability of a muscles would be characterized by 
a through and through or deep penetrating wound due to a high 
velocity missile or large or multiple low velocity missiles, 
or the explosive effect of high velocity missile, or a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding, and cicatrization.  The service 
medical records would show a record of hospitalization for a 
prolonged period in service for treatment of the wound of 
severe grade.  In addition, there would be records following 
service of consistent complaints of cardinal symptoms of 
muscle wounds.  There might also be evidence of 
unemployability because of an inability to keep up with the 
work requirements.  Objectively, the medical evidence would 
show a severe injury to a muscle group manifested by 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups by the 
track of the missile.  X-rays might show minute, multiple, 
scattered foreign bodies, indicating the spread of 
intermuscular trauma and the explosive effects of the 
missile.  Palpation would reveal moderate or extensive loss 
of deep fasciae or muscle substance, with soft or flabby 
muscles in the wound area.  Tests of strength, endurance 
compared with the sound side, or coordinated movements would 
show positive evidence of severe impairment of function.  
Reaction of degeneration would not be present in electrical 
tests, but a diminished excitability to faradic current, 
compared with the sound side, may be present.  Visible or 
measured atrophy may be present, with adaptive contractions 
or the opposing groups of muscles, if present, indicating 
severity.  Adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebra, with epithelial 
sealing over the bone without true skin covering, in an area 
where bone is normally protected by muscle, indicates the 
severe type of muscle damage.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds to the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1997).

Under the new version of the rating criteria, the 
introductory portion of 38 C.F.R. § 4.56 provides that:  (a) 
an open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
(d) under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  

The Board notes that the remainder of the new version of 38 
C.F.R. § 4.56 is otherwise basically the same as the old 
version, in its description of the relative serevity of 
muscle disabilities.  Also, the current provisions of 38 
C.F.R. § 4.56(a) and (b) were formerly contained in 38 C.F.R. 
§ 4.72, as in effect prior to June 3, 1997.  However, for the 
sake of clarity and in order to show that both versions have 
been fully considered by the Board, we will set forth the new 
version.  

Under the new version of the rating criteria at 38 C.F.R. § 
4.56(d), moderate disability of muscles is described as:  (i) 
Type of injury:  through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection; 
(ii) History and complaint:  service department record or 
other evidence of in-service treatment for the wound; record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles; (iii) Objective findings:  
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2) (1999).  

Also under the new version of the rating criteria, moderately 
severe disability of muscles is described as:  (i) Type of 
injury:  through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring; (ii) History and 
complaint:  service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings:  
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) 
(1999).  

Finally, under the new version of the rating criteria, severe 
disability of muscles is described as:  (i) Type of injury:  
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring; (ii) 
History and complaint:  service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements; (iii) 
Objective findings:  ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (1999).  

Scars which are tender and painful on objective 
demonstration, or poorly nourished with repeated ulceration, 
are rated 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Codes (DC) 7803, 7804 (1999).  Separate ratings 
may be assigned for the separate and distinct manifestations 
of the same injury.  Esteban v. Brown, 6 Vet.App. 259 (1994).  

1.  Muscle Group XIII

The veteran's residual disability from a shell fragment wound 
to the left thigh, Muscle Group XIII, is currently evaluated 
as 30 percent disabling under the criteria for impairment of 
that muscle group.  The functions affected by Muscle Group 
XIII include extension of the hip and flexion of the knee; 
outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint.  It involves the 
posterior thigh group, and the hamstring complex of two-joint 
muscles:  (1) biceps femoris; (2) semimembranosus; and (3) 
semitendinosus.  Moderately severe disability of Muscle Group 
XIII is assigned a 30 percent disability rating.  Severe 
disability of Muscle Group XIII warrants a 40 percent 
disability rating.  38 C.F.R. § 4.73, DC 5313 (1997, 1999).  

Based upon a review of the record before us, the Board finds 
that an increased rating is not warranted.  Service medical 
records show that the veteran sustained a penetrating shell 
fragment wound to the left thigh in 1944.  There is no 
indication that the femur was fractured or broken.  Upon VA 
orthopedic examination in September 1946, no significant 
disability of the thigh was indicated, and the scars were 
noted to be well-healed and nonadherent.  VA examinations in 
November 1994, and in July 1998, revealed decreased muscle 
strength in the left thigh, with mild tissue loss and 
depression into the muscle group.  In addition, the left hip 
demonstrated limited inversion and eversion.  These findings 
are not suggestive of severe muscle disability to Muscle 
Group XIII.  Therefore, the Board concludes that the current 
30 percent rating adequately reflects the level of disability 
associated with this injury.  The Board further notes that, 
as the scars were reported to be well-healed, nontender, and 
nonadherent, a separate rating under DC 7803 or 7804 may not 
be assigned.  See Esteban, supra.  

2.  Muscle Group X

The veteran's left foot disability is currently evaluated as 
20 percent disabling under the criteria for impairment of 
Muscle Group X (dorsal).  38 C.F.R. § 4.73, DC 5310.  Muscle 
Group X includes the muscles of the foot on the plantar and 
dorsal sides.  The plantar side includes the:  (1) flexor 
digitorum brevis; (2) abductor hallucis; 
(3) abductor digiti minimi; (4) quadratus plantae; (5) 
lumbricales; (6) flexor hallucis brevis; (7) adductor 
hallucis; (8) flexor digiti minimi brevis; and (9) dorsal and 
plantar interossei.  The functions affected by these muscles 
include movement of the forefoot and toes, and propulsion 
thrust in walking.  Moderately severe plantar dysfunction is 
assigned a 20 percent disability rating.  To warrant a 30 
percent rating, the plantar dysfunction must be severe.  The 
dorsal side involves the:  
(1) extensor hallucis brevis; and (2) extensor digitorum 
brevis.  Other important dorsal structures include:  
cruciate, crural, deltoid, and other ligaments; tendons of 
long extensors of toes and peronei muscles.  Severe dorsal 
dysfunction is assigned a 20 percent disability rating.  This 
is the maximum rating under DC 5310 for dorsal dysfunction, 
in both the 1997 and 1999 versions.  

Under a diagnostic code which can be applied to any foot 
disorder, irrespective of the specific degree of muscle 
damage, moderate foot injuries may be assigned a 10 percent 
disability rating.  A 20 percent rating will be assigned if a 
foot injury is moderately severe.  Severe foot injuries 
warrant a 30 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5284 (1997, 1999).  

Based upon a review of the evidence of record, the Board 
concludes that, although the evidence may not preponderate in 
the veteran's favor, it permits us to exercise the doctrine 
of reasonable doubt to find that the veteran's left foot 
disability now warrants an increased rating.  It is clear 
that the original shell fragment wounds caused considerable 
damage on the dorsal side of the foot, and in fact, he is 
currently receiving the maximum rating under DC 5310.  The 
medical evidence does not indicate that the injury involved 
the plantar side of the foot.  Therefore, a 30 percent rating 
for severe muscle disability pursuant to that portion of DC 
5310 would not be appropriate.  Nevertheless, the Board finds 
that the veteran's overall left foot disability has recently 
increased in severity.

Upon VA examination in July 1998, it was noted that he 
ambulated with a cane and was only able to walk a very short 
distance.  The left ankle demonstrated no dorsiflexion, and 
the examiner stated that there was diffusely diminished 
strength in the left foot.  X-rays demonstrated that foreign 
bodies in the medial cuneiform were present, and interfered 
with the foot's functioning.  Accordingly, the Board finds 
that there is an approximate balance in the evidence, as to 
whether veteran's residuals of a shell fragment wound to the 
left foot may be characterized as a severe foot injury under 
DC 5284.  Therefore, resolving reasonable doubt in the 
veteran's favor, a 30 percent rating for this disability is 
warranted.  

This represents the maximum rating available for this 
disability under the rating schedule.  In addition, the Board 
notes that, the residual scars from this injury have been 
reported to be well-healed and non-tender.  Therefore, a 
separate rating under DC 7803 or 7804 may not be granted.  
See Esteban, supra.  

B.  PTSD

Under the old provisions, in evaluating impairment resulting 
from mental disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability. The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from a mental disorder, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment, i.e., 
the impairment of earning capacity.  38 C.F.R. § 4.129 
(1996).  The severity of disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The regulation emphasized that 
VA should not underevaluate the emotionally sick veteran with 
a good work record, nor overevaluate his or her condition on 
the basis of a poor work record not supported by the 
psychiatric disability picture.  It was for that reason that 
great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126 (1999).  

The veteran is currently assigned a 30 percent disability 
rating for his service-connected PTSD.  Under the General 
Rating Formula for Psychoneurotic Disorders, effective prior 
to November 7, 1996, a 30 percent rating was assigned when 
the evidence demonstrated definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and where the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating was 
warranted when the evidence demonstrated that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

Under the current criteria, a 30 percent rating requires 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (1999).  

Based upon a review of the evidence, the Board finds that an 
increased rating for the veteran's PTSD is not warranted, 
under either the old or the new rating criteria.  Upon VA 
examinations in November 1994 and July 1998, it was noted 
that the veteran's current psychiatric symptomatology was 
caused primarily by his Alzheimer's-type dementia, not PTSD.  
Therefore, the significant cognitive impairment that resulted 
from the non-service-connected dementia may not be used in 
rating the PTSD.  It was also noted that the veteran's PTSD 
symptoms did not appear to be severe.  Based on these 
clinical assessments, the Board finds that the 30 percent 
rating currently in effect adequately reflects the level of 
impairment associated with that disability.  Therefore, an 
increased rating is not warranted.  See 38 C.F.R. § 4.132, DC 
9411 (1996); 38 C.F.R. § 4.130, DC 9411 (1999).  


The Board notes that the veteran's wife and representative 
have asserted that the record does not indicate the presence 
of dementia prior to the veteran's July 1998 VA examination, 
and that his psychiatric impairment results solely from his 
PTSD.  However, the Board would respectfully point out that 
the veteran was also noted to suffer from Alzheimer's-type 
dementia on VA examination in November 1994.  While the 
outpatient treatment reports may not mention the veteran's 
dementia, the information from the two VA examinations is not 
in conflict.

Furthermore, questions of medical diagnosis or causation 
require medical expertise.  The Board does not doubt the 
sincerity of the beliefs of the veteran's wife and his 
representative; however, as laypersons they are not competent 
to offer medical opinions.  See Routen v. Brown, 10 Vet.App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (1998), cert. denied, 119 
S. Ct. 404 (1998).  See also Espiritu, supra; Moray v. Brown, 
5 Vet.App. 211 (1993).  


ORDER

An increased rating for residuals of a shell fragment wound, 
Muscle Group XIII, is denied.  

A 30 percent rating for a left foot disability (formerly 
rated as residuals of a shell fragment wound to the left 
foot, Muscle Group X) is granted, subject to the regulations 
governing the payment of monetary awards. 

An increased rating for PTSD is denied.  


REMAND

It appears that the issue of service connection for 
arthritis, claimed as secondary to the service-connected 
disorders of the left thigh, left foot, and left arm, has 
been returned to the Board for decision despite the fact that 
the evidentiary development requested in the April 1998 
Remand has not been fully accomplished.  The veteran's 
representative noted this fact in his October 1999 Written 
Brief Presentation.  The United States Court of Appeals for 
Veterans Claims has definitively held that the Board must 
remand any case in which there has been a failure to comply 
with directions in an earlier Board remand.  Stegall v. West, 
11 Vet.App. 268 (1998).  

The RO clearly made an effort to fulfill all the development 
requested by the Board in the April 1998 remand.  However, 
the Board directed the RO to more fully develop the issue of 
entitlement to service connection for arthritis, by 
scheduling an examination, including X-rays, and requesting 
an opinion as to the etiology of the veteran's arthritis 
disorder, if present.  The examination was scheduled and 
conducted in July 1998.  However, as noted by the veteran's 
representative, the requested X-rays were not accomplished, 
and a medical opinion was not expressed.  Therefore, this 
issue must be returned to the RO for further evidentiary 
development.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should obtain copies of any recent 
records of VA hospitalization or treatment that 
have not been associated with the veteran's 
claims file.  

2.  The veteran should be scheduled for a VA 
examination which includes indicated X-ray 
studies.  After the examination and a review of 
the medical record, the examiner should clearly 
indicate whether or not the veteran has 
arthritis, and, if so, should specify the joints 
affected.  The examiner should also express an 
opinion, based upon the history and examination 
of the veteran, as to whether any diagnosed 
arthritis disorder is etiologically related to 
the veteran's service-connected disabilities 
involving the left thigh, foot, and arm.  

3.  When the above development has been 
completed, and all evidence obtained has been 
associated with the file, the claim for service 
connection for arthritis, claimed as secondary to 
the service-connected disabilities involving the 
left thigh, foot and arm, should be readjudicated 
by the RO.  If the decision remains adverse to 
the veteran, he and his representative should be 
furnished with a Supplemental Statement of the 
Case and afforded a reasonable opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration if 
appropriate. The veteran need take no action until he is 
informed.  However, the veteran is advised that he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



